835 So.2d 375 (2003)
The STATE of Florida, Appellant,
v.
Geronimo MENDEZ, Appellee.
No. 3D02-1440.
District Court of Appeal of Florida, Third District.
January 29, 2003.
Charlie Crist, Attorney General and Steven R. Parrish, Assistant Attorney General, for appellant.
Bennett H. Brummer, Public Defender and Robert Godfrey, Assistant Public Defender, for appellee.
Before SCHWARTZ, C.J., and FLETCHER and SHEVIN, JJ.
PER CURIAM.
The downward departure sentence entered on the basis of a plea agreement with the trial court alone without the concurrence and over the objection[1] of the state is vacated. State v. Paulk, 813 So.2d 152 (Fla. 3d DCA 2002), review denied, 832 So.2d 105 (Fla.2002); State v. Perez, 802 So.2d 1167 (Fla. 3d DCA 2001), review denied, 823 So.2d 125 (Fla.2002); State v. Johnson, 796 So.2d 1213 (Fla. 3d DCA 2001). The cause is remanded for resentencing or, at the option of the defendant, withdrawal of the plea and further proceedings consistent therewith.
NOTES
[1]  We do not agree that the objection was not sufficiently asserted below.